Citation Nr: 0728012	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to January 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated at 30 percent, effective 
July 28, 2003.  An October 2006 rating decision increased the 
rating to 50 percent, effective July 28, 2003.  The veteran 
has not expressed disagreement with the effective date 
assigned.  As he has indicated that he is not satisfied with 
the 50 percent rating, and the rating is less than the 
maximum under the applicable criteria, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In his March 2004 VA Form 9, Substantive Appeal, the veteran 
indicated that he wanted to appear at a Travel Board hearing.  
In a June 2007 statement, the veteran's representative stated 
the veteran wished to cancel the scheduled Travel Board 
hearing and wanted his case sent immediately to the Board.


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of flattened affect, impairment of short-term memory 
and judgment, disturbances of motivation and mood, impaired 
impulse control, some suicidal ideation, and difficulty 
establishing and maintaining effective work and social 
relationships; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood have not been shown.





CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating and effective date 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  Additionally, a March 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating; an 
October 2006 supplemental SOC readjudicated the matter after 
the veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding and in a June 2007 statement, his representative 
indicated the veteran did not have any other medical evidence 
to submit to support his claim.  The RO arranged for VA 
examinations in August 2003 and August 2005.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  
To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  
Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of major depressive disorder and alcohol 
dependence.  However, records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §  3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period the veteran has never manifested 
symptoms of PTSD that more nearly approximate the criteria 
for a higher 70 percent rating; hence, "staged" ratings are 
not warranted.  In this regard, August 2003 and August 2005 
VA examination reports, VA treatment records, and May 2003 to 
September 2004 Vet Center treatment records indicate that his 
psychiatric disorder is characterized by flattened affect, 
some impairment of short-term memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence does not show occupational 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
record does not contain any evidence of obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  

The veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities.  Regarding his speech and spatial orientation, on 
August 2003 and August 2005 VA examinations, his speech was 
noted to be logical, with rate and flow within normal limits, 
and he was responsive to questions.  August 2003 Vet Center 
records report the veteran's speech was appropriate.  May 
2006 VA treatment records report the veteran's speech was 
slow, but fluent, with normal volume, and his thought process 
was linear.  All treatment records and examination reports of 
record note the veteran has been oriented to person, place, 
and time.

The evidence also does not show that the veteran neglects his 
personal appearance or hygiene.  Throughout the appeal period 
during VA examinations, VA treatment, and Vet Center 
treatment, the veteran has been described as neat, casually 
dressed, appropriately groomed, and appropriately dressed.  
May 2006 VA treatment records specifically note the veteran 
had good hygiene.  

The evidence does show the veteran has been depressed 
throughout the appeal period; however, it does not show that 
this depression has affected his ability to function 
independently, appropriately, and effectively; there is also 
no evidence the veteran experiences near-continuous panic.  
In August 2003, he reported being in and out of depression 
with a history of crying easily and that he had an average 
energy level.  On August 2005 VA examination, he indicated 
that he was depressed fairly often; anxious most of the time 
because his work had been quite stressful recently; and that 
he would have crying spells two to three times a week.  
Mental status evaluation revealed a depressed mood.  Vet 
Center treatment records show that he was tearful and 
depressed during many treatment sessions.  Mental status 
examination in May 2006 showed the veteran had a depressed 
mood.  He reported being depressed for about thirty years and 
described the depression as chronic without any episodes of 
remission; he reported trouble with his energy level and 
ability to concentrate on tasks.  However, he reported that 
he was functioning fairly well at work, even though he had 
used up all of his sick leave because there were some days 
that he just did not feel like going into work, so he would 
not go.  He also reported having low motivation and treatment 
providers have noted a constricted and flattened affect.  
While the evidence shows the veteran's depression may be 
increasing, it does not show that it affects his ability to 
function independently, appropriately, and effectively, as 
evidenced by the fact that he is still able to perform his 
job.  His symptoms of depression are more characteristic of 
those contemplated by the criteria for the currently assigned 
50 percent rating, in that they show a flattened affect and 
disturbances of motivation and mood. 

Regarding the veteran's ability to adapt to stressful 
circumstances, on August 2005 VA examination, he reported 
that he had been stressed at work because his boss was trying 
to get him fired.  He said he had not received many 
promotions throughout his tenure and has had problems with 
supervisors throughout the years.  He sought treatment at the 
Vet Center because of increased stress on his marriage and a 
desire to save his marriage.  He has indicated that excessive 
traffic and being in large crowds cause him stress; he tries 
to schedule appointments during low traffic times.  While he 
has explained how several stressful circumstances affect him, 
he has demonstrated an ability to adapt to these situations 
by seeking out treatment and by avoiding situations that will 
cause him undue stress; hence, the record does not show that 
he has difficulty adapting to stressful circumstances.

The veteran has difficulty establishing and maintaining 
effective work and social relationships, but he is not unable 
to maintain and establish these relationships.  While the 
veteran and his wife have endured marital problems and some 
periods of separation, they remain together and have been 
working on their relationship; in May 2006, the veteran 
reported that things had improved between them and that they 
were continuing to work on some issues.  The veteran has also 
reported having a close relationship with his two children 
who live near him.  He has reported difficulties with 
supervisors at work and has said that his co-workers know to 
leave him alone and give him his space.  He has also 
indicated that he tends to isolate himself.  While these 
symptoms reflect some difficulty establishing and maintaining 
effective relationships, the fact that he maintains close 
relationships with his children and has been actively working 
on his relationship with his wife shows that he does not have 
an inability to establish and maintain effective 
relationships.
The veteran has reported impaired impulse control with 
unprovoked irritability and violence.  He reported on August 
2003 and August 2005 VA examinations that anger is a big 
issue for him.  Vet Center treatment records show that he has 
had episodes of verbal violence and that these violent 
outbursts became physical once.  He reported that he uses his 
anger to protect himself, by not letting others get close.  A 
Vet Center treatment plan showed the veteran was working on 
his anger; in September 2004, it was indicated that he had 
started being able to verbalize his feelings of anger in a 
controlled, assertive way.  During May 2006 VA treatment, he 
reported having problems with irritability and with 
controlling his temper; he described his feelings as being 
uncomfortable when people invaded his space.  

The veteran has also indicated that he had suicidal ideations 
in the past.  In May 2006 he reported that he had held a gun 
to his head several times in the past, but was unable to pull 
the trigger because he thought of his children.  He said his 
last attempt was one year prior.  He also stated that he did 
not currently have suicidal ideations.  On August 2003 and 
August 2005 VA examinations and during Vet Center treatment, 
the veteran denied recently having suicidal ideations.  

While the above noted evidence has shown the veteran has had 
suicidal ideations and impaired impulse control with periods 
of irritability, the manifestations of these symptoms have 
not caused him substantial impairment in work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating at any time during the appeal 
period.  Hence, the veteran's overall disability picture most 
nearly approximates the criteria for the veteran's current 50 
percent rating.  The preponderance of the evidence is against 
a higher, 70 percent, rating, and the benefit of the doubt 
rule does not apply.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
explained above, there is no objective evidence in the record 
of 'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity which would suggest that referral for extraschedular 
consideration is indicated.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


